DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) and 120 as follows:
The benefit claim filed on 9/26/20 was not entered because the required reference was not timely filed within the time period set forth in 37 CFR 1.78. If the application is an application filed under 35 U.S.C. 111(a), the reference to the prior application must be submitted during the pendency of the application and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior application. If the application is a nonprovisional application entering the national stage from an international application under 35 U.S.C. 371, the reference to the prior application must be made during the pendency of the application and within the later of four months from the date on which the national stage commenced under 35 U.S.C. 371(b) or (f), four months from the date of the initial submission under 35 U.S.C. 371 to enter the national stage, or sixteen months from the filing date of the prior application. If the application was filed before September 16, 2012, the reference must be included in the first sentence(s) of the specification following the title or in an application data sheet; if the application was filed on or after September 16, 2012, the specific reference must be included in an application data sheet. For benefit claims under 35 U.S.C. 120, 121, 365(c) or 386(c), the reference must include the relationship (i.e., continuation, divisional, or continuation-in-part) of the applications. See 37 CFR 1.78(a) for benefit claims under 35 U.S.C. 119(e) and 37 CFR 1.78(d) for benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c). 
If applicant desires the benefit under 35 U.S.C. 119(e), 120, 121, 365(c) or 386(c) based upon a previously filed application, applicant must file a petition for an unintentionally delayed benefit claim under 
Per the petition decision dated 5/6/21, the petition filed 10/2/20 to accept an unintentionally delayed claim under 35 U.S.C. 119(e) and 120 was dismissed. See the petition decision for further details.

Election/Restrictions
Claims 10-17 have been amended such that they are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 10-17 are directed to a fastening device installation process, and the invention originally claimed is directed to a mounting assembly and a fastening device for mounting a roller window shade.
The invention originally claimed and claims 10-17 are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the process of claims 10-17 requires a step of receiving a shipping kit, wherein the kit includes a shipping tube, sheet, motor, wire, and mounting bracket. The apparatus of the invention originally claimed does not require the inclusion of all of these components in a shipping tube or a step of receiving the shipping tube. Claims 10-17 and the invention originally claimed are distinct as described above, and there would be a serious search and/or examination burden if restriction were not required because the process of claims 10-17 is classified in at least B65 2201/04, which is a different 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 10-17 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 18-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a sheet configured to be wrapped around the shipping tube when in transit and wrapped around shade tube when installed”. Claim 18 similarly recites “a sheet disposed around the shipping tube when in transit and disposed around a shade tube when installed”. Claims 1 and 18 later recites “when the mounting bracket is installed”. An “installed” configuration or location is not introduced in the claims. It is unclear what configuration is required, and which components are required to be in designated places to be considered installed. Does the first recitation of “when installed” refer to a connection between the sheet and the shade tube, between the shade tube and the mounting bracket, or a different combination of components operably connected to each other. What is required for the mounting bracket or the shade tube to be considered installed? A recommended correction is to recite the connections that are intended to be positively required--e.g. “disposed around a shade tube when the shade tube is connected to a mounting bracket to define an installed position”, or a similar recitation.
Claims 1 and 18 recite “a third flat surface included in the mounting bracket disposed opposite the second flat surface”. The term “included in” is unclear as to whether or not the third surface is required to be defined on an interior of the mounting bracket, or if any surface of the mounting bracket can be considered to be “included in the mounting bracket”. It is also unclear what the term “opposite” requires in this context. Is the third flat surface on an opposite side of the mounting bracket, or is it defined relative to another portion of the mounting bracket, such as the passage?
Claim 1 recites “the shade tube of the roller window shade” in lines 19-20. There is insufficient antecedent basis for this limitation, as the shade tube is not previously introduced as a part of the roller window shade, but rather as a part of the mounting assembly.
Claim 18 has been amended to recite “the first flat surface is perpendicular to the second flat surface”. Claim 20 recites “wherein the second flat surface is oriented substantially perpendicular to the first flat surface”. It is unclear what the difference is between “is perpendicular” and “is oriented substantially perpendicular”. As best understood, these limitations are effectively identical, so claim 20 does not further limit the claimed invention. Claim 20 must be amended or canceled.
Claim 21 recites “wherein: the sheet is a first sheet; and, a second sheet configured to be wrapped around the shipping tube”. This limitation is grammatically unclear as to whether or not the sheet is required to be both the first sheet and the second sheet, or if two distinct sheets are required. A recommended correction is to instead recite “wherein: the sheet is a first sheet; and, a second sheet is configured to be wrapped around the shipping tube”.
Claim 22 recites “the second sheet is configured to be wrapped around the first sheet which in transit”. This limitation is grammatically unclear--it appears that the word “which” should be replaced with “when”.
Dependent claims not specifically addressed above are rejected as being dependent upon a claim or claims rejected under 35 U.S.C. 112(b). All claims are examined as best understood.

Allowable Subject Matter
Claims 1-9 and 18-22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
Applicant’s arguments, filed 9/28/20, with respect to the rejection(s) of claim(s) 1-9 and 18-22 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendments to the claims, which necessitated the rejections under 35 U.S.C. 112(b) set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Applicant is also reminded that the After Final Consideration Program (AFCP 2.0) has been extended through 9/30/21.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABE MASSAD/Examiner, Art Unit 3634       


/JERRY E REDMAN/Primary Examiner, Art Unit 3634